STEPHENS, Chief Justice.
This ease involves the same constitutional and statutory issues involved in the case of Sherry Bowen v. Commonwealth of Kentucky, Ex Rel Michael A Stidham, Commonwealth’s Attorney, Supreme Court No. 94-173-TG, decided on October 27,1994, 887 S.W.2d 350. For the reasons expressed in that case, we reverse in this case as well.
Appellee was elected County Judge Executive of Breathitt County in November of 1993. On January 3, 1994, he was administered his oath of office. He did not present his bond for approval of sureties to the Circuit Judge on or before taking his oath of office or assuming the duties of his office. Nor did he execute his bond before the Circuit Court Clerk before taking his oath or before assuming his duties.
On January 7, 1994, he filed the bond with the County Clerk. On Februaxy 25, 1994, appellee still had not executed the bond before the Circuit Court Clerk or had his sureties approved by the Circuit Judge.
Appellant filed this action, similar to the one in the Bowen case, supra. The Special Circuit Court Judge dismissed the action and denied the relief, declaring that Henson had substantially complied with the county judge-executive bonding required by KRS 67.720.
*354It is clear from the record that Henson did not comply with the unambiguous and unequivocal requirements of our Constitution, Section 108, KRS 62.050 and KRS 67.720.
While this decision and the Bowen decision may seem harsh, failure to comply with clear constitutional and statutory requirements dictates the result in this case as was the case in Bowen.
For the reasons set forth in Bowen, supra, the judgment of the trial court is reversed, and the circuit court is directed to enter an order in compliance with this decision.
REYNOLDS, SPAIN and WINTERSHEIMER, JJ., concur.
LAMBERT, J., dissents and files a separate dissenting opinion.
Special Justice PORTER dissents and joins in this dissenting opinion.
LEIBSON, J., dissents in a separate dissenting opinion in which LAMBERT, J., joins.